DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-8, 11-13, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ruet (US 2014/0016435).
Regarding Claim 1, Ruet discloses a method of manufacturing a geophysical data product [0057-60], comprising: towing a plurality of streamers that each include multiple seismic sensors [0045; 0049; 0054], wherein the plurality of streamers includes a first group of four innermost streamers in a cross-line direction relative to a centerline of tow [#500 of Fig 6; 0045; 0049]; towing two or more vibratory sources between, in the cross-line direction, two outermost streamers in the first group [#440a, #440b, #460 of Fig 6; 0045; 0049]; simultaneously operating the two or more sources, while towing, by driving vibrations by different ones of the sources using different codes that are uncorrelated to at least a threshold degree [0013; 0042]; recording received signals using the seismic sensors while operating the two or more sources [0042]; and storing the recorded signals in a tangible computer-readable medium [0057].
Regarding Claim 12, Ruet discloses a system, comprising: a plurality of streamers that each include multiple seismic sensors [0045; 0049; 0054]; two or more vibratory sources [0050; 0054]; and tow equipment configured to: tow the plurality of streamers behind a survey vessel such that 
Regarding Claim 20, Ruet discloses a non-transitory computer-readable media having instructions stored thereon [0057-60] that are executable by a computing device to perform operations comprising: steering ones of a plurality of towed streamers that each include multiple seismic sensors [0045; 0049-50; 0054], wherein the plurality of streamers includes a first group of four innermost streamers in a cross-line direction relative to a centerline of tow [#500 of Fig 6; 0045; 0049]; steering ones of two or more vibratory sources that are towed between, in the cross-line direction, two outermost streamers in the first group [#440a, #440b, #460 of Fig 6; 0049]; controlling the two or more sources to simultaneously operate the two or more sources, while towing, by driving vibrations by different ones of the sources using different codes that are uncorrelated to at least a threshold degree [0013; 0042]; recording received signals using the seismic sensors while operating the two or more sources [0042]; and storing the recorded signals in a tangible computer-readable medium [0057].
Regarding Claims 2 and 13, Ruet also discloses wherein two or more of the sources are included in a towed string of seismic sources [0029-31].
Regarding Claims 4 and 15, Ruet also discloses wherein two different sources in a same string of sources are driven using different codes [0042].
Regarding Claim 6, Ruet also discloses separating signals detected by the plurality of streamers, based on which of the sources generated the signals, using cross- correlation [0046].
Regarding Claim 7, Ruet also discloses wherein the plurality of streamers includes a second group of two innermost streamers and wherein the towing includes towing the two or more vibratory sources between the two innermost streamers in the cross-line direction [0050].
Regarding Claims 8 and 17, Ruet also discloses wherein one or more of the sources include multiple vibratory source elements [0030].
Regarding Claim 11, Ruet also discloses importing the tangible computer-readable medium onshore; and performing geophysical analysis on the data product onshore [0057-60].
Regarding Claim 18, Ruet also discloses wherein the two or more sources include at least five sources and the different codes include at least five different codes that are uncorrelated to the threshold degree [0050].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruet (US 2014/0016435), as applied to claims 1, 2, 12, and 13 above, and further in view of Sallas (US 8,619,497).
Regarding Claims 3 and 14, Ruet does not explicitly teach – but Sallas does teach wherein two different sources in a same string of sources are driven using a same code [Col. 3 Lines 40-60]. It would have been obvious to modify the system and method of Ruet to use the same source code in order to reduce processing time, but still separate sources based on a preset delay time unique to each source. 

Claims 5, 9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruet (US 2014/0016435), as applied to claims 1 and 12 above, and further in view of Dowle (US 2015/0331131).
Regarding Claim 5, Ruet does not explicitly teach – but Dowle does teach wherein the two outermost sources are towed within 150 meters of each other in the cross-line direction [0034-35]. It would have been obvious to modify the method of Ruet to include cross-line spacing less than 150/200m in order to reduce the number of needed streamers, reduce the lateral offset, and improving the coverage of the subsurface. 
Regarding Claim 16, Ruet does not explicitly teach – but Dowle does teach wherein the two or more sources include at least three sources and wherein the tow equipment is configured to tow two outermost sources of the at least three sources within 200 meters of each other in the cross-line direction [0034-35]. It would have been obvious to modify the method of Ruet to include cross-line spacing less than 150/200m in order to reduce the number of needed streamers, reduce the lateral offset, and improving the coverage of the subsurface.
Regarding Claims 9 and 19, Ruet does not explicitly teach – but Dowle does teach wherein at least a portion of the plurality of streamers (different portions of the tow equipment) and the two or more vibratory sources are towed by different vessels [0006; 0031]. It would have been obvious .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruet (US 2014/0016435), as applied to claim 1 above, and further in view of Fontana (Symp. Refl. Seismic Acq. – Feb 2017).
Regarding Claim 10, Ruet does not explicitly teach – but Fontana does teach wherein the sources are towed with a first nominal separation distance in the cross-line direction and wherein each of the plurality of streamers is separated, in the cross-line direction, by more than double the first nominal separation distance [Page 10]. It would have been obvious to modify the method of Ruet to set the crossline distance double the nominal distance based on the length of the streamers and the speed of the vessel, in order to get complete coverage but allow for source separation on the processing side. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645